DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a final office action in response to the amendments filed 4/12/2022. Amendments received on 4/12/2022 have been entered. As per applicant claims 13 and 14 have been canceled. Accordingly claims 1-12 are pending.
Claim Objections
Claim 8 is objected to because of the following informalities:  
Line 3, term “key portable device” should be --portable key device--.
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US 9,870,660) in view of Haselsteiner et al. (FR 2820535, provided in the IDS).
As of claims 1 and 11-12, Patterson discloses a method for determining when access control of an electronic lock, controlling access to a restricted physical space, should be performed (lock mechanism 31-33; see fig. 3), the method being performed in an intent determiner (via tag 122, server 120 or controllers 35-37; see figs. 2-4) and comprising: 
obtaining movement data from a first sensor of a portable key device (via tag 122), the movement data indicating movement of the portable key device (via tag 122 comprising a motion sensor 189, such as an accelerometer, for sensing the tag’s movement, speed or velocity; see col. 19, lines 50-56); 
obtaining a distance indicator from a second sensor, the distance indicator being indicative of distance between the electronic lock and the user (via using the RSSI (it is known that RSSI technique could be used to determine distance) technique to measure distance between the tag 122 and a reader; see col. 21, lines 12-18); 
determining when there is user intent to open based on both the movement data and the distance indicator (via determining intent based on both the movement data and the distance; see col. 20, lines 8-14); and 
triggering access control to be performed only when user intent has been determined (via enabling the tag 122 to transmit signals to access the restricted area 14; see col. 20, lines 8-14).  
Patterson further discloses a processor and memory (see fig. 5). With regards to the limitation of determining user intent to open only when the movement data indicates a deceleration peak and the distance indicator indicates a deceleration peak, and the deceleration peaks correspond to each other in time, Patterson discloses that the data from the motion sensor 189 is used to determine tag’s speed and velocity and the tag does not transmits the signal to access the restricted area unless the tag’s estimated speed falls below a predefined threshold (see col. 19, lines 55-58). Patterson further discloses multiple RSSI readings are used to determine apex value of the RSSI and it is determined when the user is standing in front of the reader based on these RSSI readings  and if the rate of change of the RSSI exceeds the predefined threshold, indicating that the speed of the tag 122 is below a threshold, then the tag logic 152 responds to the interrogation signals by transmitting at least one tag signal, which if successfully received by the reader 26 would initiate an unlocking of the door 42. 
So it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use both reading (movement and distance) to determine intent. In order to further support the Examiner’s assertion Haselsteiner discloses an access control system wherien determining user intent to open only when movement data from a portable device (via transponder 4) indicates an acceleration, and the distance data from a second sensor indicates an acceleration, and both correspond to each other (page 2, lines 29 through page 3, line 12).
As of claim 2, Patterson discloses that obtaining a distance indicator comprises repeatedly determining a distance to surrounding objects using a distance sensor (via determining RSSI value to determine the distance; col. 21, lines 12-18).  
As of claim 3, Patterson discloses the use of RSSI to determine distance however it does not explicitly disclose that the distance sensor is a time of flight sensor.  The Examiner takes official notice that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include time-of-flight sensor in the access control as well since it is well known in the art that the distance can be determined by use of signal property, such as RSSI or time-of flight information (round trip time, RTT).
As of claim 4, Patterson disclose obtaining movement data comprises obtaining multiple sets of movement data covering a time period; obtaining a distance indicator comprises obtaining multiple distance indicators covering the time period; and determining when there is user intent comprises determining user intent to3IA Number: PCT/EP2019/059820 Preliminary Amendmentopen only when the movement data correlates with the distance indicators during the time period (via obtaining multiple sets of movement data to determine speed or velocity of the user as he is walking based on changes in the tag’s location over time; see col. 19, lines 38-40 and 50-60 and taking multiple readings of RSSI (which could be used to determine distance) to determine if the user is slowing down or standing in front of the reader; see col. 21, lines 1-6 and 45-55).  
As of claim 5, Patterson discloses determining when there is user intent comprises comparing a velocity estimated from the movement data with a velocity estimated from the distance indicator over the time period (see the rejection of claim 1, Patterson further discloses the step of determining user’s speed or velocity based on the motion sensor 189 data (see col. 19 and lines 50-60) and based on the plurality of RSSI readings (see col. 21, lines 50-60).  
As of claim 6, Patterson discloses determining when there is user intent comprises comparing an acceleration estimated from the movement data with an acceleration estimated from the distance indicator over the time period (see the rejection of claim 1, Patterson further discloses the step of determining user’s speed or velocity based on the motion sensor 189, such as accelerometer, data (see col. 19 and lines 50-60) and based on the plurality of RSSI readings (see col. 21, lines 50-60). 
As of claim 8, Patterson discloses that determining when there is user intent comprises determining user intent to open only when the movement data indicates a stop in motion of the key device and the distance indicator indicates a stop in motion of the user, and the stops correspond to each other in time (via determining that the tag’s speed falls below a predefine threshold within a predetermine distance from the reader; see col. 19, lines 55-60 and using the RSSI reading to determine when the tag is standing in front of the reader; see col. 21, lines 50-55).  
As of claim 10, Haselsteiner discloses that the second sensor is fixed in relation to the electronic lock (via motion detector 3; see page 1, lines 31-33).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US 9,870,660) in view of Haselsteiner et al. (FR 2820535, provided in the IDS) and further in view of Hariri et al. (US Pub 2018/0290627).
As of claim 7, combination of Patterson and Haselsteiner discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose the use of machine learning model.
Hariri discloses an access controls system wherien determining when there is user intent comprises determining user intent based on machine learning model (see paragraphs [0032], [0035]-[0036]).
From the teaching of Hariri it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Patterson and Haselsteiner to include function of machine learning model as taught by Hariri in order to automate the access control system.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US 9,870,660) in view of Haselsteiner et al. (FR 2820535, provided in the IDS) and further in view of Earles et al. (US Pub 2017/0301166).
As of claim 9, combination of Patterson and Haselsteiner discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose obtaining a distance indicator comprises receiving a signal indicating a touch event in proximity of the electronic lock.
Earles discloses an access control system, wherien obtaining a distance indicator comprising receiving a signal indicating a touch event at a switching device 162 (see paragraphs [0085] and [0089]).
	From the teaching of Earles it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Patterson and Haselsteiner to include detection of touch event as taught by Earles in order to provide an acknowledgement of an intent to displace the entryway device 112 to the open position and/or to attain access to the corresponding controlled opening (see paragraph [0038]).
Response to Arguments
Applicant's arguments filed 4/12/2022 have been fully considered but they are not persuasive.
Applicant argues that combination of Patterson and Haselsteiner does not explicitly disclose “determining user intent to open only when the movement data indicates a deceleration peak and the distance indicator indicates a deceleration peak, and the deceleration peaks correspond to each other in time”. The Examiner respectfully disagrees.
Patterson discloses the step of determining the tag’s speed and to determine whether its speed has significantly decreased within a predefined distance of a reader (see col. 20, lines 7-15 and 33-38), suggesting that both tag’s motion and distance to the reader is used for access control. Patterson further discloses that when the RSSI exceeds a predefined threshold indicating that the tag is with a certain distance of the reader (see col. 21 lines 15-18), hence suggesting that the RSSI is used for distance calculation. Examiner would further like to point out that it is well known and common in the art to use RSSI value to determine distance.  Patterson further discloses that the tag logic refrains from transmitting a signal unless and until the RSSI becomes stable, such as when the user of the tag is standing (deceleration peak/stop in motion/ this indicates distance as well) in front of the reader. So, Patterson discloses use of both motion of the tag and the distance of the tag to the reader, to control access. In terms of deceleration peaks that correspond to each other in time, when the system determines whether tag’s speed has significantly decreased within a predefined distance, so both readings (speed and distance) are used concurrently, so for the system to work both have to correspond to each other in time as well. For example, in Patterson if a tag slows down but it is not a predefine distance to the reader, it won’t trigger access control. If the tag is at a predefined distance but it is not slowing down, it won’t trigger access control. Both speed and distance have to correspond to each other to trigger access control. 
	Haselsteiner discloses an access control system wherien determining user intent to open only when movement data from a portable device (via transponder 4) indicates an acceleration, and the distance data from a second sensor indicates an acceleration, and both correspond to each other (page 2, lines 29 through page 3, line 12), so Haselsteiner is used to show that it is known in the art to compare acceleration of a key device and the distance to trigger access control. Further even though not explicitly disclosed but the deceleration peaks of movement patterns 6 and 7 corresponds to each other in time as well because in order for the movement pattern to coincide the beginning and end time of the calculations will have to coincide as well.
Based on the explanation given above it is the Examiner’s position that combination of Patterson and Haselsteiner discloses the invention as claimed in the present application.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/Primary Examiner, Art Unit 2683